Title: To Thomas Jefferson from Nicolas Darcel, 28 March 1786
From: Darcel, Nicolas
To: Jefferson, Thomas



Sir
Rue Poissonniere Paris March the 28th. 1786.

I have been duly honored with your note under the 6th. Inst. relative to the affair of Fish oil. Your messenger having told to my Servant that you intended for England I think not amiss to Forward you there the answer I received this very day From Mr. De colonia. I wrote at Rouen to the merchant who Sold the cargo Belonging to Mr. Boylston, Sending him the like voucher you’ll find herewith to enable him to lay his claim in a memorial which I’ll, if necessary, present to the Minister. I likewise informed Marquis La Fayette with the result of my Steps that in case I must beg his assistance he is not Stranger to the affair.
I remain with great respect Sir Your most obedient…huml Servt.,

Nic Darcel

 